Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.

Allowable Subject Matter
Claims 17-20, 22-24, 26, and 28-43 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach and/or disclose a system for installation of a leadless implant in a living body comprising a leadless implant comprising a casing housing electrical components and attached to an anchoring mechanism comprising at least one curved tine and an implantation tool comprising a sleeve having an inner sleeve tip diameter of D1 and an inner sleeve cavity diameter of D2, where D1 is less than D2 for causing the at least one tine to flex inward for alignment with tissue, as claimed, and further wherein a transition from diameter D1 to diameter D2 is stepped, OR wherein at least one slit extends radially from D1 to the main diameter D2, OR wherein the inner wall of the sleeve tip comprises at least one notch formed on a surface of the inner wall having D1.  Of the closest prior art, Haasl et al. (US 2015/0051616) and Khamis et al. (US 2010/0274074) fail to teach or render obvious a transition from diameter D1 to diameter D2 is stepped, OR wherein at least one slit extends radially from D1 to the main diameter D2, OR wherein the inner wall of the sleeve tip comprises at least one notch formed on a surface of the inner wall having D1.  Schmidt et al. (US 2015/0051613) additionally teaches a system for implanting a leadless implant having a sleeve member with a reduced diameter distal end (due to the elastic compressive properties of the sleeve member; see para [0041] and Fig 3), but fails to teach or render obvious a transition from diameter D1 to diameter D2 is stepped, OR wherein at least one slit extends radially from D1 to the main diameter D2, OR wherein the inner wall of the sleeve tip comprises at least one notch formed on a surface of the inner wall having D1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771